This case came before us on March 6, 1980 on defendants’ motion under Rule 16(g) to affirm the judgment below vacating a lis pen-dens which plaintiff had placed upon land owned by certain *923of the defendants.
Mr. Justice Doris did not participate.
Oster, Groff 6- Prescott, George M. Prescott, for plaintiff, Letts, Quinn ó- Licht, Robert N. Huseby, Sr. (for Citizens Savings Bank), Abedon, Michaelson, Stanzler, Biener, Skolnik ér Lipsey, Carol E. Najarían (for Ralph Camuso and Marion Camuso), for defendants.
After hearing arguments of counsel and considering plaintiffs brief, we are of the opinion that the Superior Court justice correctly determined that the nature of plaintiff s action here did not justify the filing of a lis pendens. Therefore, the motion to affirm the judgment below is hereby granted.